Douglas, J.,
concurring in part and dissenting in part. While I concur with much of the reasoning and discussion of the majority, I respectfully dissent from its ultimate judgment because after a review of the record, it appears that the employee in this case did not suffer any damage. I note, with interest, that neither the majority nor the court of appeals suggests what action the trial court. should take if, upon remand, the trial court finds that Fox “reasonably believed that Captain Votava and Lieutenant Brokamp had violated a law, a work rule or department policy in disposing of the tear gas.”
F.E. Sweeney, J., concurs in the foregoing opinion.